DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kukucka, US 2007/0176449.
Regarding claim 1, Kukucka discloses a center console (10) for a motor vehicle, the center console comprising: a base portion (18); and an armrest (22) arranged on the base portion in a backrest position and having a support face for an arm, wherein the armrest has a pivot element (32) having an upper side which at least partially forms the support face in the backrest position and which can be pivoted forward with respect to the base portion about a front pivot axis (33) which extends in a transverse vehicle direction into a storage position, in which a lower side of the pivot element forms a storage surface (34) (Fig. 1, 2).
Regarding claim 3, Kukucka discloses the pivot element (32) is configured to be supported in the storage position such that the storage surface is inclined at least predominantly forward in an upward direction (Fig. 2).
Regarding claim 7, Kukucka discloses the base portion (18) has a storage compartment (20) having an upper access opening which in the backrest position is arranged at least partially below the pivot element (32) (Fig. 3, 4).
Regarding claim 8, Kukucka discloses a connection element (22) pivotably connected via the front pivot axis (33) and a rear pivot axis (26) which extends in a transverse vehicle direction to the pivot element and to the base portion, wherein the pivot element can be pivoted backward into an open position [0010].
Regarding claim 9, Kukucka discloses the connection element (22) has a through- opening which in the storage position or in the open position is arranged above the access opening, wherein the storage compartment (20) is accessible through the through-opening [0010].
Regarding claim 10, Kukucka discloses a retention mechanism (35) which prevents pivoting into the storage position and which can be unlocked to enable pivoting into the storage position (Fig. 1, 2; [0010, 0014]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kukucka in view of Perin, US 2007/0000959.
Kukucka shows all of the limitations of claim 1 as above but does not show the at least one operating element which is arranged on the center console.
Regarding claim 4, Perin teaches a center console (12) with a forward pivoting pivot element (10) in the storage position is arranged above at least one operating element (gear lever) which is arranged on the center console (Fig. 1).
Regarding claim 5, Perin teaches the pivot element is arranged above a gear lever in the forward position (Fig. 1)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the center console as shown by Kukucka by providing a gear lever arranged on the center console in front of the pivot element as taught by Perin since the two vehicle center console structures were art-recognized equivalents known in the art before the effective filing date of the claimed invention, and one of ordinary skill in the art would have found it obvious to substitute one for the other. In re Fout, 213 USPQ 532,536 (CCPA 1982).

Allowable Subject Matter
Claims 2, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 are allowed.
Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle console storage structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612